Name: COMMISSION REGULATION (EC) No 2434/97 of 8 December 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 L 337/ 12 EN Official Journal of the European Communities 9 . 12. 97 COMMISSION REGULATION (EC) No 2434/97 of 8 December 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat ­ eral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 9 December 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 December 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 337, 24. 12. 1994, p . 66 . (2) OJ L 325, 14. 12. 1996, p . 5 . 0 OJ L 387, 31 . 12. 1992, p . 1 . (") OJ L 22, 31 . 1 . 1995, p . 1 . 9.12.97 I EN Official Journal of the European Communities L 337/ 13 ANNEX to the Commission Regulation of 8 December 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 45 204 51,6 624 206,7 999 129,1 0707 00 40 052 93,0 999 93,0 0709 10 40 220 242,6 999 242,6 0709 90 79 052 96,6 999 96,6 0805 10 61 , 0805 10 65, 0805 10 69 204 39,4 388 34,8 448 36,5 528 44,3 999 38,8 0805 20 31 052 77,8 204 56,0 999 66,9 0805 20 33 , 0805 20 35, 0805 20 37, 0805 20 39 052 70,0 464 139,1 999 104,6 0805 30 40 052 84,0 400 65,6 528 47,1 600 112,3 999 77,3 0808 10 92, 0808 10 94, 0808 10 98 052 50,9 060 46,6 064 40,4 400 80,9 404 85,6 999 60,9 0808 20 67 064 83,5 400 85,2 999 84,3 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin '.